Citation Nr: 0323565	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  89-11 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher evaluation for service-connected 
left knee condition.

2.  Entitlement to a higher evaluation for service-connected 
right knee condition.

3.  Entitlement to an effective date prior to April 25, 2002 
for a 10 percent rating for service-connected left knee 
condition.  

4.  Entitlement to an effective date prior to April 25, 2002 
for a 10 percent rating for service-connected right knee 
condition.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active duty service from March 1980 to June 
1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1989 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which granted service connection 
for right and left knee conditions.  The RO evaluated each 
knee as 0 percent disabling (noncompensable).  The veteran 
appealed the issues of entitlement to higher evaluations for 
both knees.  In May 2002, the RO increased the veteran's 
evaluation for each knee to 10 percent.  However, since this 
increase did not constitute a full grant of the benefit 
sought, the increased rating issues remain in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  For each 10 
percent rating, the RO assigned an effective date of April 
25, 2002.  The veteran appealed the issues of entitlement to 
earlier effective dates for her 10 percent ratings.  In 
October 2002, the RO denied these claims.  

In a letter, received in March 2003, the veteran raised the 
issues of entitlement to service connection for depression 
and anxiety, as well as left hip, ankle, shoulder, elbow and 
hand conditions.  These issues are referred to the RO for 
appropriate action.  

In March 2003, the veteran testified at a hearing held at the 
RO before the undersigned, the Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (2002).  


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated her during 
the period from 1988 to the present, 
which are not presently associated with 
the claims file, to include treatment at 
VA medical facilities in: Northampton, 
Massachusetts; New Orleans, Louisiana; 
Biloxi, Mississippi; Panama City, 
Florida; and Pensacola, Florida; as well 
as treatment at the medical facility that 
she has identified as "Tyndall Air Force 
Base."  Obtain records from each VA and 
service facility that the appellant 
identifies.  In addition, after obtaining 
any necessary authorization, the RO 
should attempt to obtain records from Dr. 
Grant Harvey, Orthopedic Surgery, 130 
Maple Street, Springfield, MA. 01103 (an 
authorization for release of Dr. Harvey's 
records was completed and signed by the 
veteran in March 2003) (valid for 180 
days).  All records obtained should be 
associated with the claims folder.

2.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
any of the decisions remain adverse to 
the veteran, both she and her 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate period of time in 
which to respond thereto.  Thereafter, 
the case should be returned to the Board 
for further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




